Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claim 7 has been amended and claim 75 added as requested in the amendment filed on August 05, 2022. Following the amendment, claims 7-10, 13, 14, 16, 40, 60, 61, 63-65, 68, 69, 71-73 and 75 are pending in the instant application.
2.	Claims 13, 14, 16, 60, 61, 63-65, 68-69, 71-73 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 13, 2021.
3.	Claims 7-10, 40 and 75 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicants’ arguments submitted with Response of August 05, 2022 have been fully considered but found to be not persuasive for reasons set forth below. 
    
6.	Claims 7-9, 40 and new claim 75 are rejected on the basis that they contain an improper Markush grouping of alternatives for reasons of record in section 7 of Paper mailed on August 27, 2021 and section 7 of Paper mailed on April 06, 2022. 
Applicant argues at p. 6 of the Response that, “[A]mended independent claim 7 recites a Markush grouping including only biomarkers that belong to the same art-recognized class of cytokines. Applicant respectfully submits that there is an expectation from the knowledge in the art that members of the cytokine class will behave in the same way in the context of the claimed invention — i.e., cytokines are proinflammatory immunomodulators that contribute to immune cell recruitment and activation at sites of inflammation”. Applicant’s arguments have been fully considered but found to be not persuasive for reasons that follow.
As explained earlier, providing arguments and conclusions that are not supported by any references to scientific reasoning or any evidentiary support is not persuasive to overcome the rejection. The arguments of counsel cannot take the place of evidence in the record. In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See also MPEP § 716.01(c) (I) , “To be of probative value, any objective evidence must to supported by actual proof”.
Therefore, Applicant’s argument that all of the recited proteins of claim 7 are immediately recognized by one skilled in the art as belonging to a class of molecules that are cytokines and, therefore, expected to “behave in the same way” in proinflammatory response is not persuasive. Moreover, the utility of the instant claimed method realtes not to proinflammatory response but to a diagnostic measure with respect to epilepsy, and there appears no evidence of record brought forward by Applicant that the art recognizes the recites biomarkers as associated with that utility as a group.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. Further, limiting the claims to one elected species would also obviate the rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claim 7 stands provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/893,266 (reference application), see reasons of record in section 8 of Paper mailed on April 06, 2022. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 7 encompasses a method of treatment of epilepsy, a seizure disorder, by measuring the levels of the same factors TARC and TNF-α and administering the same treatment as in claim 7 of the ‘266 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
8.	Claim 7 is further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-10, 13, 14, 16, 17, 29, 40 and 41 of copending Application No. 16/613,968 (reference application), IDS of 06/02/2022, reference AR. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 7 encompasses a method of treatment of epilepsy, a seizure disorder, by measuring the levels of the same factors and administering the same treatment as in claim 7 of the ‘968 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	
9.	Claims 7-9, 40 and 75 are rejected. Claim 10 is objected to for being dependent from a rejected claim but would be allowable if rewritten in independent format to include all the limitations of the base claim. No claim is allowed.
10.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 06/02/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
August 15, 2022